DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 36-55 of this US application are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,395 in view of Kothuri et al. (U.S. Publication Number 20060155679, hereafter referred to as “Kothuri”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,776,395 recites a method which implements a method or a system as recited in claims 36-55 of this instant application. However, the claims of U.S. Patent No. 10,776,395 does not explicitly disclose “wherein the one or more requests specify ii) one or more keys used to partition the table.”
Kothuri teaches wherein the one or more requests specify ii) one or more keys used to partition the table ([0011]: One way to meet VLDB demands is to create and use partitioned tables and indexes. Partitioned tables allow your data to be broken down into smaller, more manageable pieces called partitions, or even subpartitions. Indexes can be partitioned in similar fashion. Examiner interprets using index for partition table as claimed one or more requests specify one or more keys used to partition the table.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of U.S. Patent No. 10,776,395 with the teaching about using index for partition table of Kothuri because it is providing a structure that can be better tuned for availability and performance (Kothuri, [0011]).

Instant application 
U.S. Patent No. 10,776,395
36. A system, comprising: 
one or more computing devices, respectively comprising at least one processor and a memory that implement a non-relational data store; 
the non-relational data store, configured to: 
receiving one or more requests through a web services interface to create a table in a non-relational data store, wherein the one or more requests specify i) an identifier of the table, and ii) one or more keys used to partition the table;
in response to receiving the one or more requests: 
create a scalable table in the non-relational data store, wherein the scalable table is configured to store a plurality of items each of which is indexed by a respective value for the one or more keys, and wherein the scalable table does not have a pre-determined size limit;
receive one or more requests to store one or more items in the scalable table; 
based on the one or more requests to store one or more items in the scalable table, determine whether to partition the scalable table; and
partition the scalable table in response to determining that the scalable table is to be partitioned.

1. A system, comprising: 
one or more computing devices, respectively comprising at least one processor and a memory that implement a non-relational data store; 
the non-relational data store, configured to: 
receiving one or more requests through a web services interface to create a table in a non-relational data store, wherein the one or more requests specify i) an identifier of the table, and ii) a primary key by which to index items stored in the table; 
in response to receiving the one or more requests: 
create a scalable table in the non-relational data store, wherein the scalable table is configured to store a plurality of items each of which is indexed by a respective value for the primary key, and wherein the scalable table does not have a pre-determined size limit; 
receive one or more requests to store one or more items in the scalable table; 
based on the one or more requests to store one or more items in the scalable table, determine whether to partition the scalable table; and 
partition the scalable table in response to determining that the scalable table is to be partitioned.
37. The system of claim 36, wherein to create the scalable table in the non-relational data store is further performed in response to a determination that an active table does not exist with the identifier of the scalable table.
2. The system of claim 1, wherein to create the scalable table in the non-relational data store is further performed in response to a determination that an active table does not exist with the identifier of the scalable table.
38. The system of claim 36, wherein the request to create the table includes an estimated usage for the table, and wherein the creation of the scalable table in the non-relational data store creates an initial number of partitions for the scalable table based, at least in part, on the estimated usage of the table.
3. The system of claim 1, wherein the request to create the table includes an estimated usage for the table, and wherein the creation of the scalable table in the non-relational data store creates an initial number of partitions for the scalable table based, at least in part, on the estimated usage of the table.

39. The system of claim 36, wherein the non-relational data store is further configured to:
generate metadata for the scalable table in response to the request to create the table, wherein the metadata for the scalable table includes a state of the scalable table, wherein the state of the scalable table is changed to active after creation of the scalable table.
4. The system of claim 1, wherein the non-relational data store is further configured to: 
generate metadata for the scalable table in response to the request to create the table, wherein the metadata for the scalable table includes a state of the scalable table, wherein the state of the scalable table is changed to active after creation of the scalable table.
40. The system of claim 39, wherein the creation of the scalable table is performed as an asynchronous table creation workflow that is initiated after the receipt of the request to create the table, and wherein the asynchronous table creation workflow performs the change to the state of the scalable table to active upon completion of the asynchronous table creation workflow.
5. The system of claim 4, wherein the creation of the scalable table is performed as an asynchronous table creation workflow that is initiated after the receipt of the request to create the table, and wherein the asynchronous table creation workflow performs the change to the state of the scalable table to active upon completion of the asynchronous table creation workflow.

41. The system of claim 39, wherein to generate the metadata for the scalable table, the non-relational data store is configured to set the state of the table to creation pending.
6. The system of claim 4, wherein to generate the metadata for the scalable table, the non-relational data store is configured to set the state of the table to creation pending.
42. (New) The system of claim 36, wherein the request to create the table is performed on behalf of a user of the non-relational data store, and wherein the creation of the scalable table in the non-relational data store creates an initial number of partitions for the scalable table based, at least in part, on a historical usage data of the non-relational data store for the user.
7. The system of claim 1, wherein the request to create the table is performed on behalf of a user of the non-relational data store, and wherein the creation of the scalable table in the non-relational data store creates an initial number of partitions for the scalable table based, at least in part, on a historical usage data of the non-relational data store for the user.
43. A method, comprising:
performing, by one or more computing devices:
receiving one or more requests through a web services interface to create a table in a non-relational data store, wherein the one or more requests specify i) an identifier of the table, and ii) one or more keys used to partition the table;
in response to receiving the one or more requests: 
creating a scalable table in the non-relational data store, wherein
the scalable table is configured to store a plurality of items each of which is indexed by a respective value for the one or more keys, and wherein the scalable table does not have a pre-determined size limit; receiving one or more requests to store one or more items in the scalable table; 
based on the one or more requests to store one or more items in the scalable table, determining whether to partition the scalable table; and
partitioning the scalable table in response to determining that the scalable table is to be partitioned.

8. A method, comprising: 
performing, by one or more computing devices: 
receiving one or more requests through a web services interface to create a table in a non-relational data store, wherein the one or more requests specify i) an identifier of the table, and ii) a primary key by which to index items stored in the table; 
in response to receiving the one or more requests: 
creating a scalable table in the non-relational data store, wherein the scalable table is configured to store a plurality of items each of which is indexed by a respective value for the primary key, and wherein the scalable table does not have a pre-determined size limit; 
receiving one or more requests to store one or more items in the scalable table; 
based on the one or more requests to store one or more items in the scalable table, determining whether to partition the scalable table; and 
partitioning the scalable table in response to determining that the scalable table is to be partitioned.
50. One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement:
receiving one or more requests through a web services interface to create a table
in a non-relational data store, wherein the one or more requests specify 1) an identifier of the table, and ii) one or more keys used to partition the table;
in response to receiving the one or more requests:
creating a scalable table in the non-relational data store, wherein the scalable table is configured to store a plurality of items each of which is indexed by a respective value for the one or more keys, and wherein the scalable table does not have a pre-determined size limit;
receiving one or more requests to store one or more items in the scalable table;
based on the one or more requests to store one or more items in the scalable table, determining whether to partition the scalable table; and
partitioning the scalable table in response to determining that the scalable table is to be partitioned.
15. One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement: 
receiving one or more requests through a web services interface to create a table in a non-relational data store, wherein the one or more requests specify i) an identifier of the table, and ii) a primary key by which to index items stored in the table; 
in response to receiving the one or more requests: 
creating a scalable table in the non-relational data store, wherein the scalable table is configured to store a plurality of items each of which is indexed by a respective value for the primary key, and wherein the scalable table does not have a pre-determined size limit; 
receiving one or more requests to store one or more items in the scalable table; 
based on the one or more requests to store one or more items in the scalable table, determining whether to partition the scalable table; and 
partitioning the scalable table in response to determining that the scalable table is to be partitioned.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020, 12/7/2020 and 3/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 36-55 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application.
The following is an examiner’s statement of reasons for allowance: 
The closest found prior art is Chang et al. (U.S. Patent Number 6,061,515)  teaches that the user may request that the new table be created in the specified database repository, and when a new table for a class is created, an extra column is created in the new table to store a PID (Persistent Identifier uniquely identifying a row in the table which is use as a primary key) with table name Employee (Chang, col 16 ln 49 – col 17 ln 6). Srinivasan et al. (U.S. Patent Number 6,920,460) teaches (if the table partition function specifies that the data to be stored in the table 300 will be partitioned by date range, with each table partition 306 containing data from one month, then the database object generator 310 generates the table 300 partitioned by month (col 6 ln 46-56). Kothuri et al. (U.S. Publication Number 20060155679) teaches one way to meet VLDB demands is to create and use partitioned tables and indexes. Partitioned tables allow your data to be broken down into smaller, more manageable pieces called partitions, or even subpartitions. Indexes can be partitioned in similar fashion ([0011]). However, prior arts of record does not teach that receiving one or more requests through a web services interface to create a table in a non-relational data store, wherein the one or more requests specify i) an identifier of the table, and ii) one or more keys used to partition the table as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 2002/0126659) teaches in the case of handling the switching fabric cards that don't have multiple configuration settings, only one connection table will be generated and this table will be in an active state once the node is properly configured and initialized.
Mohamed (US 2009/0089334) teaches in act 730 a new staging partition is created as a result of having a partition with a size greater than the threshold. The newly created partition is identified as active. In an aspect, the new partition is created in a file system inferred from historical database intelligence that reveals the access rate to a record type as the one that is being inserted. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162         

September 5, 2022